DETAILED ACTION
This action is in response to communication filed on January 22nd, 2021.
Claims 1-20 are hereby allowed.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on February 1st, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent no.  10,951,576 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Searching in the technology area of estimating round-trip times between meshed data centers and local domain name servers, no prior art was identified as teaching: each data center of a group of meshed data centers using a reflector and collector to proactively share estimated round-trip times, and using distributed DNS reflection to increase the accuracy of the estimated round-trip times.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shribman	Pat. Pub.	2020/0344084
Cartmell	Pat. Pub.	2014/0341109
Zhang		Pat. Pub.	2009/0080336
Mowal		Patent no.	7,461,147
Lin		Pat. Pub.	2015/0098333
Verzunov	Pat. Pub.	2011/0153938
Swildens	Pat. Pub.	2012/0179814
Huang		Pat. Pub.	2011/0270964
Kinker		Pat. Pub.	2006/0182034
Almog		Pat. Pub.	2008/0140847
Huang		Patent no.	8,326,980
Yang		Pat. Pub.	2018/0270302
Chaudhuri	Pat. Pub.	2014/0032785
Ghosh		Pat. Pub.	2012/0066360
Narayan	Patent no.	10,511,498
Kim		Pat. Pub.	2016/0087931
Chiong		Pat. Pub.	2014/0258536
Li		Pat. Pub.	2013/0013730
Dharmistan	Pat. Pub.	2008/0155093
Frydman	Pat. Pub.	2016/0050178

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE J RUBIN whose telephone number is (571)270-3802.  The examiner can normally be reached on Monday - Friday, 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
3/2/22
/BLAKE J RUBIN/Primary Examiner, Art Unit 2457